DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The present Application is a DIVISIONAL Application of US Patent Application 16/378,846 (now Abandoned), which is a CONTINUATION of US Patent Application No. 15/737,087 (now US Pat. No. 10,278,075) which is a CONTINUTATION of US Patent Application No. 14/078,170 (now US Pat. No. 9,549,323). This communication is in response to the Amendment of 12/31/2020 in which claims18-31 are pending, 18, 25-26, 30, 31 are amended, wherein claims 18, 30 and 31 are recited in independent form.
Response to Arguments

Applicant’s arguments with respect to claim(s) 18-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant has amended the claims and the Arguments of 12/31/2020 contend that the previous grounds of rejection fail to disclose the limitation added by amendment. The Examiner has changed the grounds of rejection to address the Amended claim language. Regarding the limitation argued by the Applicant including “automatically displaying an unlocked screen on a display of the mobile terminal according to the information for unlocking, when the detected identifier information corresponds to the pre-stored identifier information, wherein the display displays an indication of unlocking prior to displaying the unlocked screen” d1 in view of d2 in view of d3 disclose automatic display of an unlocked screen when detected identifier information corresponds to pre-stored identifier information (see d2 para. 0031, 0034, 0051-0052, 0059, 0065), however d1 in view of d2 in view of d3 does not appear to explicitly disclose 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-25, 27, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140137235 to Horton (hereinafter d1) in view of WIPO Publication WO-2012088804 (hereinafter d2) (using United States Patent Application Publication US- 20130298226 to Fang et al as a translation thereof) in view of United States Patent Application Publication US- 20080316181 to Nurmi (hereinafter d3) in view of United States Patent Application Publication US-20120098639 to Ijas (hereinafter d4).
Regarding claim 18, as to the limitation “A method of controlling a screen lock function of a mobile terminal, the method comprising” d1 discloses a method (see d1 Fig. 3, para. 0043-0044; Fig. 8 ) which is carried out by elements of a system (see d1 Fig. 1 para. 0037-39) comprising at least a memory which contains instructions (i.e. a computer readable medium) (see d1 para. 0031)  which when executed by the processor cause the system to perform a method (see d1 Fig. 3, para. 0043-0044; Fig. 8);
as to the limitations “detecting a wireless device”, “acquiring information for unlocking according to a user input regarding the wireless device” and “automatically displaying an unlock screen on a display of the mobile terminal according to the information for unlocking”d1 discloses a method  wherein a user activates a wireless communication device and device logic on the wireless communication device, along with a processor and transceiver on the wireless communication device, determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device), wherein if the proximity security token is within the set proximity, then the wireless communication device is unlocked including  utilizing a password in connection with the presence of a proximity security token for unlocking 
as to the limitation “detecting a wireless device and identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information” d1 discloses detecting determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device) which may be construed to meet the limitation under the broadest reasonable interpretation of the claim language,  however d1 does not explicitly disclose detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information. Attention is directed to d2 in order to provide the best possible rejection at the earliest point in prosecution which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0001), discloses receiving, by the terminal, via an RFID reader, locking or unlocking information carrying authentication information sent by an external electronic tag (i.e. detecting an identifier information of the wireless device), performing user identity authentication according to the authentication information (see d2 para. 0011) including determining whether the authentication information is consistent with user 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (see d2 para. 0008); to reduce the probability of error unlocking, improve privacy and security during an unlocking process and improve user's happiness in an unlocking operation (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to  yield a predictable result of to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof) with no undue experimentation, wherein both techniques were known  and used as of the effective filing date (as shown by d2). It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be 
as to the limitation “wherein the user input is a double tap on the wireless device” d1 discloses utilizing a proximity security token for unlocking a device and application including activation of a proximity security token by touching the proximity security token, pressing a button on the proximity security token, swiping a finger on an input of the proximity security token, etc.  in connection with determining whether the proximity security token is in proximity of the wireless communication device including if the proximity security token is not in proximity of the wireless communication device, the wireless communication device is locked and if the proximity security token is in proximity of the wireless communication device, the wireless communication device is unlocked including use in connection with secondary authentication, which may be construed to meet the limitation under the broadest reasonable interpretation of the claim language,  however d1 does not explicitly disclose a double tap action. Attention is directed to d3 in order to provide the best possible rejection at the earliest point in prosecution which, in a similar field of endeavor (mobile device user interfaces) (see d3 para. 0001) including activating the functionality associated with a certain finger by lifting the finger from the position where it touched the device cover and touch the cover within certain time limit (tapping the part of the device cover where finger was touching the cover) wherein a processor is configured to accept such a tap as an instruction to carry out the functionality associated with a finger concerned wherein explicit disclosure includes embodiments wherein a double tapping is used as opposed to a single tap (see d3 para. 0045) which is used as an alternative to the touch/slide user input of d1 in view of d2 set forth above. 

As to the limitation “automatically displaying an unlocked screen on a display of the mobile terminal according to the information for unlocking, when the detected identifier information corresponds to the pre-stored identifier information, wherein the display displays an indication of unlocking prior to displaying the unlocked screen” d1 in view of d2 in view of d3 disclose automatic display of an unlocked screen when detected identifier information corresponds to pre-stored identifier information (see d2 para. 0031, 0034, 0051-0052, 0059, 0065), however d1 in view of d2 in view of d3 does not appear to explicitly disclose displays an 
Regarding claim 19, as to the limitation “the method of claim 18, wherein the detecting of the wireless device comprises determining whether the wireless device is within a communication radius in which the wireless device can be detected” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 in view of d4 disclose detecting the wireless device is with in communication range (i.e. communication radius) (see d1 para. 0060, 0043-0044).
Regarding claim 20, as to the limitation “the method of claim 18, wherein the wireless device comprises a Bluetooth Low Energy (BLE) device” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 in view of d4 disclose user of BLE as one of many alternatives for communication protocol (see d1 para. 0041).
Regarding claim 21, as to the limitation “the method of claim 18, wherein the automatic displaying of the unlock screen on the display of the mobile terminal comprises automatically displaying a home screen or an executing screen of a predetermined application on the display of the mobile terminal” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 
Regarding claim 22, as to the limitation “the method of claim 18, further comprising: providing a user interface for setting a screen unlock mode controlled by the wireless device; and receiving a user input through the user interface selecting identifier information of a wireless device to be stored corresponding to the screen unlock mode” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 in view of d4 disclose a security token set up screen (i.e. user interface for setting a screen unlock mode controlled by the wireless device) including designating identifier information (see d1 Fig. 7 para. 0052-0054).
Regarding claim 23, as to the limitation “the method of claim 18, further comprising: determining whether the display of the mobile terminal is turned on, wherein the automatic displaying of the unlock screen on the display of the mobile terminal comprises automatically displaying the unlock screen on the display of the mobile terminal based at least in part on whether the display of the mobile terminal is turned on” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 
Regarding claim 24, as to the limitation “The method of claim 18, wherein the automatic displaying of the unlock screen on the display of the mobile terminal comprises automatically turning the display of the mobile terminal on” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 in view of d4 disclose a device automatically turned on (see d2 para. 0065) wherein determination of display is based on turned on state (see d2  Fig. 2).
Regarding claim 25, as to the limitation “The method of claim 18, further comprising: determining if identifier information identical to the pre-stored identifier information is detected during a predetermined period of time, wherein the automatic displaying of the unlock screen on the display of the mobile terminal comprises automatically displaying the unlock screen on the display of the mobile terminal based at least in part on whether identifier information identical to the pre-stored identifier information is detected during the predetermined period of time” d1 in view of d2 in view of d3 in view of d4 disclose the method of claim 18 as set forth above, wherein d1 in view of d2 in view of d3 in view of d4 disclose timers for use in connection with detection of a mobile device (see d1 para. 0029, 0045, 0049, 0053, 0058, 0060).
Regarding claim 27, as to the limitation “The method of claim 18, further comprising: storing a reference signal strength indicator indicative of a predetermined distance, wherein the detecting of the wireless device comprises determining that a reception signal strength indicator of a signal transmitted by the wireless device is equal to or greater than the reference 
Regarding claim 30, as to the limitation “A communication system comprising: at least one memory configured to store one or more instructions; at least one processor configured to execute the one or more instructions stored in the memory to” d1 discloses a method (see d1 Fig. 3, para. 0043-0044; Fig. 8 ) which is carried out by elements of a system (see d1 Fig. 1 para. 0037-39) comprising at least a memory which contains instructions (i.e. a computer readable medium) (see d1 para. 0031)  which when executed by the processor cause the system to perform a method (see d1 Fig. 3, para. 0043-0044; Fig. 8);
as to the limitations “detecting a wireless device”, “acquiring information for unlocking according to a user input regarding the wireless device” and “automatically displaying an unlock screen on a display of the mobile terminal according to the information for unlocking”d1 discloses a method  wherein a user activates a wireless communication device and device logic on the wireless communication device, along with a processor and transceiver on the wireless communication device, determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device), wherein if the proximity security token is within the set proximity, then the wireless communication device is unlocked including  utilizing a password in connection with the presence of a proximity security token for unlocking of a mobile device (see d1 Fig. 3) including  requirement for password entry (i.e. acquiring information for unlocking according to a user input) wherein the user password input  is 
as to the limitation “detecting a wireless device and identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information” d1 discloses detecting determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device) which may be construed to meet the limitation under the broadest reasonable interpretation of the claim language,  however d1 does not explicitly disclose detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information. Attention is directed to d2 in order to provide the best possible rejection at the earliest point in prosecution which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0001), discloses receiving, by the terminal, via an RFID reader, locking or unlocking information carrying authentication information sent by an external electronic tag (i.e. detecting an identifier information of the wireless device), performing user identity authentication according to the authentication information (see d2 para. 0011) including determining whether the authentication information is consistent with user authentication information stored in the terminal; if so, determining that the authentication succeeds; otherwise, determining that the authentication fails (see d2 para. 0013-004) (i.e. 
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (see d2 para. 0008); to reduce the probability of error unlocking, improve privacy and security during an unlocking process and improve user's happiness in an unlocking operation (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to  yield a predictable result of to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof) with no undue experimentation, wherein both techniques were known  and used as of the effective filing date (as shown by d2). It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

 	Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile 
As to the limitation “automatically displaying an unlocked screen on a display of the mobile terminal according to the information for unlocking, when the detected identifier information corresponds to the pre-stored identifier information, wherein the display displays an indication of unlocking prior to displaying the unlocked screen” d1 in view of d2 in view of d3 disclose automatic display of an unlocked screen when detected identifier information corresponds to pre-stored identifier information (see d2 para. 0031, 0034, 0051-0052, 0059, 0065), however d1 in view of d2 in view of d3 does not appear to explicitly disclose displays an indication of unlocking prior to displaying the unlocked screen, attention is directed to United States Patent Application Publication US-20120098639 to Ijas (hereinafter d4) which discloses 
Regarding claim 31, as to the limitation “A non-transitory computer-readable recording medium having recorded thereon a program, which when executed by at least one processor, causes the at least one processor to” d1 discloses a method (see d1 Fig. 3, para. 0043-0044; Fig. 8 ) which is carried out by elements of a system (see d1 Fig. 1 para. 0037-39) comprising at least a memory which contains instructions (i.e. a computer readable medium) (see d1 para. 0031)  which when executed by the processor cause the system to perform a method (see d1 Fig. 3, para. 0043-0044; Fig. 8);
as to the limitations “detecting a wireless device”, “acquiring information for unlocking according to a user input regarding the wireless device” and “automatically displaying an unlock screen on a display of the mobile terminal according to the information for unlocking”d1 discloses a method  wherein a user activates a wireless communication device and device logic on the wireless communication device, along with a processor and transceiver on the wireless communication device, determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device), wherein if the proximity security token is within the set proximity, then the wireless communication device is unlocked including  utilizing a password in connection with the presence of a proximity security token for unlocking 
as to the limitation “detecting a wireless device and identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information” d1 discloses detecting determines whether a proximity security token is within a set  wherein this determination may be accomplished by measuring a signal strength of a signal from the proximity security token (i.e. detecting  wireless device) which may be construed to meet the limitation under the broadest reasonable interpretation of the claim language,  however d1 does not explicitly disclose detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information. Attention is directed to d2 in order to provide the best possible rejection at the earliest point in prosecution which, in a similar field of endeavor (mobile device authentication) (see d2 para. 0001), discloses receiving, by the terminal, via an RFID reader, locking or unlocking information carrying authentication information sent by an external electronic tag (i.e. detecting an identifier information of the wireless device), performing user identity authentication according to the authentication information (see d2 para. 0011) including determining whether the authentication information is consistent with user 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 regarding authentication of mobile devices to incorporate the details of detecting an identifier information of the wireless device; determining whether the detected identifier information corresponds to pre- stored identifier information as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (see d2 para. 0008); to reduce the probability of error unlocking, improve privacy and security during an unlocking process and improve user's happiness in an unlocking operation (see d2 para. 0003).  D2 is related to d1 in a similar field of endeavor (wireless device and authentication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to  yield a predictable result of to improving the user experience of locking/unlocking terminal screen and the security of terminal in use (without a change in function thereof) with no undue experimentation, wherein both techniques were known  and used as of the effective filing date (as shown by d2). It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be 
as to the limitation “wherein the user input is a double tap on the wireless device” d1 discloses utilizing a proximity security token for unlocking a device and application including activation of a proximity security token by touching the proximity security token, pressing a button on the proximity security token, swiping a finger on an input of the proximity security token, etc.  in connection with determining whether the proximity security token is in proximity of the wireless communication device including if the proximity security token is not in proximity of the wireless communication device, the wireless communication device is locked and if the proximity security token is in proximity of the wireless communication device, the wireless communication device is unlocked including use in connection with secondary authentication, which may be construed to meet the limitation under the broadest reasonable interpretation of the claim language,  however d1 does not explicitly disclose a double tap action. Attention is directed to d3 in order to provide the best possible rejection at the earliest point in prosecution which, in a similar field of endeavor (mobile device user interfaces) (see d3 para. 0001) including activating the functionality associated with a certain finger by lifting the finger from the position where it touched the device cover and touch the cover within certain time limit (tapping the part of the device cover where finger was touching the cover) wherein a processor is configured to accept such a tap as an instruction to carry out the functionality associated with a finger concerned wherein explicit disclosure includes embodiments wherein a double tapping is used as opposed to a single tap (see d3 para. 0045) which is used as an alternative to the touch/slide user input of d1 in view of d2 set forth above. 

	As to the limitation “automatically displaying an unlocked screen on a display of the mobile terminal according to the information for unlocking, when the detected identifier information corresponds to the pre-stored identifier information, wherein the display displays an indication of unlocking prior to displaying the unlocked screen” d1 in view of d2 in view of d3 disclose automatic display of an unlocked screen when detected identifier information corresponds to pre-stored identifier information (see d2 para. 0031, 0034, 0051-0052, 0059, 0065), however d1 in view of d2 in view of d3 does not appear to explicitly disclose displays an .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of d3 in view of d4 in view of United States Patent Application Publication US-20110256848 to Bok et al (hereinafter d5).
Regarding claim 26 as to the limitation “The method of claim 18, further comprising: determining whether a screen off input is received from a user; and when a screen off input is received form a user, turning off the display” d1 in view of d2 in view of d3 in view of d4 discloses the method and device above with respect to claim 18,  however d2 in view of d2 in view of d3 fails to disclose determining whether a screen off input is received from a user; and when a screen off input is received form a user, turning off the display. Such functionality is commonly known in mobile devices in the field of wireless communication, attention is directed to d5 which, in a similar field of endeavor (mobile device authentication), discloses determining whether a screen off input is received from a user; and when a screen off input is received form a user, turning off the display (see d5 para. 0072, Fig. 7).
.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of d3 in view of d4 in view of United States Patent Application Publication US-20130232568 to Nunami et al (hereinafter d6).
Regarding claim 28 as to the limitation “The method of claim 18, further comprising: when the display is turned on and if identifier information identical to the pre- stored identifier information of a wireless device is continuously detected, controlling to keep the display on until a screen off input is received from a user of the mobile terminal” d1 in view of d2 in view of d3 in view of d4 discloses the method and device above with respect to claim 18 including determining if an identifier information identical to the pre- stored identifier information of a wireless device is continuously detected (see d1 para. 0029, 0045, 0049, 0053, 0058, 0060), however d1 does not explicitly disclose controlling to keep the display on until a screen off input is received from a user of the mobile terminal at the time of the invention. Attention is directed to d6 which, in a similar field of endeavor (mobile device authentication), discloses determination of if a display is turned on (see d6 Fig. 5 para. 0017, 0064, 0068) which is kept on until input is received from user (see d6 Fig. 5 paras. 0064-0080).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the invention, to modify the system and/or method of d1 in view of d2 in view of d3 in view of d4 regarding authentication of mobile devices to incorporate the details of when the display is turned on and if identifier information identical to the pre- stored identifier information of a wireless device is continuously detected, controlling to keep the display on until a screen off input is received from a user of the mobile terminal as disclosed by d6.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, d3, improving security with no undue experimentation, wherein both techniques were known  and used as of the effective filing date (as shown by d6). It is also noted that many of the noted sections of d6 are equally applicable to meet many of the limitations set forth above as met by d1, d2, d4 and/or d3, therefore the teaching of d6 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 in view of d3 in view of d4 in view of d6 is considered as a whole and not individually.
Regarding claim 29, as to the limitations “the method of claim 28, further comprising: if identifier information identical to the pre-stored identifier information of a wireless device is not detected for a predetermined period of time while the display is on, controlling to turn off the display” d1 in view of d2 in view of d3 in view of d4 discloses determination of if a display is turned on (see d6 Fig. 5 para. 0017, 0064, 0068) which is kept on until a wireless device is not detected for a predetermined period of time while the display is on, controlling to turn off the display (see d6 Fig. 5 paras. 0064-0080).

Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20140049361 A1 to Ahearn; John Robert et al. discloses a system which determines the position of the mobile device in relation to the reader device, and cause an electronic lock or another type of access control device to perform a selected function based at least in part on the position of the mobile device in relation to the reader device.

US 20110187727 A1 to AHN; Hee-Bum et al. discloses displaying a lock screen including a character object having a motion effect in a terminal equipped with a touch screen. The method includes locking the touch screen and displaying the lock screen including the character object having the motion effect on a preset background image. Upon generation of a touch input, determining whether the touch input is for unlocking the touch screen, and if the touch input is for unlocking the touch screen, unlocking the touch screen and controlling the character object to perform a preset action indicating the unlocking of the touch screen.

US 8639214 B1 to Fujisaki; Iwao discloses a communication device which is granted to be utilized using at least a voice print log-on function, wherein a voice print is retrieved, and if said voice print is authenticated, said communication device is granted to be . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643